780 N.W.2d 295 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Donald C. RICHARDSON, Defendant-Appellant.
Docket No. 139947. COA No. 291617.
Supreme Court of Michigan.
April 2, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's January 22, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
Markman, J. (dissenting).
I respectfully dissent, and would grant the motion for reconsideration and grant bond pending appeal. Given that: (a) defendant was on bond both prior to trial and prior to sentencing without incident; (b) given that defendant, a 60-year old man, has apparently never been in trouble with the law, either as an adult or as a juvenile; (c) given that defendant has resided at the same home in Detroit for 34 years without prior incident; (d) given the circumstances of defendant's family's heavy reliance upon him; (e) given what I view as significant issues of self-defense and the defense of third persons, specifically his wife and grandchildren, that have been raised on appeal; (f) given the apparent increasing instability of defendant's neighborhood, as represented in this case by drug-abusing neighbors who had recently moved in next door; and (g) given that, at the time of this assault, defendant indisputably was approached on his own property by three of his neighbors, two of whom were under the influence of alcohol and drugs and one of whom was wielding a baseball bat and who had hit defendant's screen door with the bat, I believe that defendant has satisfied the standards of MCL 770.9a for bond pending appeal.